PER CURIAM.
Defendant appeals an order enjoining him from interference with the orderly operation of the plaintiff railroad. During a strike dispute, the defendant performed several acts of harassment which were found likely to cause injury or death to personnel and passengers, derailment of trains or damage to public and private property. Some of the acts were of a criminal nature.
The defendant asserts that he cannot be legally enjoined from performing acts, those of which are criminal in nature because the injunctive process does not afford the protections guaranteed by criminal proceedings. We find no merit in such contention. The facts disclose a pat*775tern of harassment detrimental to public safety. The defendant is not charged with the commission of criminal acts in this suit and the injunction has not been shown to be unreasonably restrictive.
The defendant also claims that the evidence was insufficient to warrant the relief granted. The chancellor heard the testimony of the witnesses and observed their demeanor before issuing the restraining order. The plaintiff had no adaquate remedy at law and the numerous acts of misconduct were such as to cause irreparable injury. We have reviewed the record and find ample evidence to support the decree. The chancellor’s conclusion will not be disturbed.
Affirmed.
SHANNON, Acting C. J., and WHITE, J., and WILLIAMS, O. EDGAR, JR., Associate Judge, concur.